IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 78 MM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
GEORGE LEE BARNES,                         :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.